Citation Nr: 0738287	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-25 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date earlier than August 25, 
2002, for award of a separate  evaluation of 10 percent for 
the service-connected hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 18, 1974 to July 
30, 1974, and from March 1979 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
RO that granted a separate evaluation for hypertension and 
assigned an initial 10 percent evaluation, effective on 
August 25, 2003.  

In August 2006, the RO granted an earlier effective date of 
August 25, 2002, for the assignment of a separate rating for 
hypertension.  


FINDINGS OF FACT

1.  On January 12, 1998, amendments to 38 C.F.R. § 4.104, the 
schedule of ratings for the cardiovascular system, became 
effective.  62 Fed. Reg. 65207 (Dec. 11, 1997).  

2.  In November 2003, the RO, on its own initiative, 
determined that a separate 10 percent rating for the service-
connected hypertension was payable beginning on August 25, 
2003.  

3.  Absent a request by the veteran for review of his claim 
after January 12, 1998, an effective date earlier than August 
25, 2002 for the award of a separate rating for service-
connected hypertension would not be permitted in this case.  


CONCLUSION OF LAW

An effective date earlier than August 25, 2002 for the 
assignment of a separate rating for service-connected 
hypertension based on a change in VA issue may not be 
authorized under the law.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.155(a), 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  


II.  Earlier effective date for a separate evaluation for 
hypertension.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).  

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Where compensation is increased pursuant to a liberalizing 
law or a liberalizing VA issue, the effective date of the 
increase shall be fixed in accordance with facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a) (2007).  

If a claim is reviewed at the claimant's request or on VA's 
initiative within one year of the effective date of the law 
or administrative issue, benefits may be awarded from that 
effective date. 38 C.F.R. § 3.114(a)(1).  

If a claim is reviewed on the initiative of VA more than one 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement. 38 
C.F.R. § 3.114(a)(2).  

If a claim is reviewed at the claimant's request more than 
one year after the effective date of the law or 
administrative issue, benefits may be awarded for a period of 
one year prior to the date of receipt of that request. 38 
C.F.R. § 3.114(a)(3).  

In order to be eligible for a retroactive award, the claimant 
must show that all eligibility criteria for the benefits 
existed at the time of the effective date of the law or 
administrative issue and continuously thereafter. 38 C.F.R. § 
3.114(a).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) 
(2006).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2006).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of the increase shall be fixed in accordance with the facts, 
but shall not be earlier than the date of the change in the 
law.  

In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g).  

If a claim is reviewed at the claimant's request more than a 
year after the effective date of the law, benefits may be 
authorized for one year prior to the date of receipt of the 
request.  38 C.F.R. § 3.114(a)(3).  

However, a liberalizing law is one that creates a new basis 
of entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit.  A change to VA's 
schedule for rating disabilities can be considered a 
liberalizing law if it had a substantive impact on claims by 
liberalizing the evidentiary basis on which service 
connection for certain disabilities may be established.  
VAOPGCPREC 26-97.  

Here, the Board historically observes that effective on 
January 12, 1998, amendments to 38 C.F.R. § 4.104, the 
schedule of ratings for the cardiovascular system, became 
effective.  62 Fed. Reg. 65207 (Dec. 11, 1997).  

Under the former versions of Diagnostic Codes 7007 and 7101 
(effective prior to January 12, 1998), a separate rating 
could not be assigned for hypertensive heart disease and 
hypertension.  This was so because the criteria for rating 
one condition overlapped with the criteria for the rating the 
other.  See 38 C.F.R. § 4.104, Diagnostic Code 7007 (in 
effect prior to January 12, 1998) (including "sustained 
diastolic hypertension, diastolic 100 or more, or 120 or 
more" as rating criteria for hypertensive heart disease).  
Under those circumstances, the assignment of separate ratings 
would violate the rule against pyramiding. See 38 C.F.R. § 
4.14 (2007).  

Under the amended version, however, elevated diastolic 
readings are no longer listed as criteria for rating 
hypertensive heart disease.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2007).  See also Esteban v. Brown, 6 
Vet. App. 259 (1994); Robinette v. Brown, 8 Vet. App. 69 
(1995); Akles v. Derwinski, 1 Vet. App. 118 (1991).  

In this regard, the Board also notes that an additional 
change to the regulations, specifically allowing for separate 
evaluations for hypertension and heart disease, was added 
effective October 6, 2006.  71 Fed. Reg. 52457, 52460.  A new 
note (3) was added to 38 C.F.R. § 4.104, Diagnostic Code 7101 
which instructs to evaluate hypertension separately from 
hypertensive heart disease and other types of heart disease.  

In the present case, in a November 2003 rating action, the RO 
on its own initiative, assigned a separate evaluation for 
hypertension and granted a 10 percent evaluation pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101, effective August 25, 
2003.  The RO based the August 25, 2003 effective date on VA 
outpatient treatment records showing entitlement.  

The veteran appealed the effective date assigned, and in 
August 2006, the RO granted an earlier effective date for the 
separate evaluation for hypertension, effective on August 25, 
2002.  This determination was based on the conclusion that 
the January 12, 1998 regulatory changes were liberalizing 
under 38 C.F.R. § 3.114.  

After a careful review of the record, the Board finds that 
the veteran's claim for an effective date earlier than August 
25, 2002 for a separate rating for service-connected 
hypertension must be denied.  

Here, the Board finds that the January 12, 1998 change to the 
regulations are a "liberalizing VA issue" for purposes of 
38 C.F.R. § 3.114(a).  Under 38 C.F.R. § 3.114, however, if a 
claim is reviewed on the initiative of VA more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement, but no more.  
See 38 C.F.R. § 3.114(a)(2).  

In this case, VA awarded a separate evaluation for 
hypertension on its own initiative in a November 2003 rating 
decision and determined the date of entitlement to be August 
25, 2003 based on VA outpatient records.  

A later August 2006 rating decision granted an effective date 
that was more than one year prior to the November 2003 
administrative determination of entitlement.  

The Board acknowledges that the veteran has requested an 
effective date back to either the date of the change in the 
law (January 12, 1998) or back to 1983 or 1984, when he 
states he was first diagnosed with hypertension.  

As noted, the law provides that, where compensation is 
increased pursuant to a liberalizing law or a liberalizing VA 
issue, the effective date of the increase shall be fixed in 
accordance with facts found, but shall not be earlier than 
the effective date of the act or administrative issue.  38 
C.F.R. § 3.114(a) (2007).  

Since the veteran's separate evaluation for hypertension was 
based on the January 12, 1998 change in the law, an effective 
date prior to January 12, 1998 would be prohibited.  

The law also provides that where a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of no more than one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a)(2).  

In this case, because VA granted a separate evaluation for 
hypertension on its own initiative in a November 2003 rating 
decision, an effective date prior to one year before this 
determination is not authorized.  

Finally, the Board also notes that the record does not 
indicate that the veteran filed a formal or informal claim of 
service connection for hypertension.  Although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  

As such, any records of his treatment for hypertension dating 
back to 1983 cannot serve as a claim of service connection.  
The mere receipt of medical records cannot be construed as an 
informal claim.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

In light of the foregoing, the claim for an earlier effective 
date for a separate evaluation for hypertension must be 
denied by operation of law.  


ORDER

The claim for an effective date earlier than August 25, 2002, 
for grant of a separate  evaluation for the service-connected 
hypertension is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


